Mr. President, after listening to all the tributes addressed to your country, as well as to your own person, it would be tempting to refuse to follow the tradition for fear that, if I did, I might find myself uttering commonplaces and cliches. This temptation is all the more pressing since Dahomey considers that your election to preside over this twenty-ninth session of the General Assembly is as if we ourselves had been elected, not only because your election is the election of Africa as a whole, but also because of the ties of deep friendship which bind our two peoples together.
96.	In so doing it would be difficult for me, however, to fail to discharge the pleasant duty of saying to this brilliant audience how highly appreciative the Revolutionary Military Government of Dahomey is for the wise choice which resulted in your distinguished person being elected to preside over the Assembly and which, beyond question, will be an omen for the successful conduct of the work of this twenty-ninth regular session of the General Assembly.
97.	Indeed, your lengthy experience in the workings of the United Nations, which you have more than once sparked with your dynamic participation, the authority and mastery which you have gained throughout your lengthy and brilliant career in the service of the Algerian diplomatic corps, your many and valuable contributions to the cause of the non-aligned countries and that of the Organization of African Unity [OAU], are just so many major trump cards which will not fail to bring their full influence to bear in the discharge of our tasks, above all at a time when the United Nations has entered upon a new historic phase of its existence.
98.	And since at the present time we are living through a new era of decolonization, how could I fail to touch on the lengthy and difficult process of decolonization in Algeria, which was the result of a glorious revolution of which you are a member of the youngest and most dynamic cadre. The Algerian revolution did not only overthrow an entire system of domination and exploitation in northern Africa. It did more than that: thanks to that revolution it became possible to ensure self-determination and independence for most of our French-speaking countries. Since that time you have been engaged, side by side with your great leader President Houari Boumediene, with rare success in promoting in Algeria a foreign policy worthy of liberated Africa, divested of all forms of subordination between the parties.
99.	Thus, in adding my voice to those very eloquent tones of representatives who have preceded me at the rostrum, I should like above all to welcome in you the worthy son of militant Africa, that Africa which, expunging the record of the severity with which determined colonization tried to smother legitimate aspirations, was able to show, once its objectives had been attained, that it knows how to forget and to pardon. This is our guarantee that throughout the entire session we will be guided by a man of high quality, dedicated to just causes and legitimate aspirations of the peoples which we represent here.
100.	Last year, from this same rostrum, I welcomed our incoming President, Mr. Leopoldo Benites, a descendant of that Latin America which has been
nourished on the patriotic traditions of Bolivar. The way in which the business of the twenty-eighth session was conducted under his high authority, his courtesy and his knowledge of the practices of the United Nations are evidence that I was not mistaken in my appraisal. Quiring the sixth special session, over which he also presided, Mr. Benites gave us lessons in courage and deyotion which proved—if proof were necessary—-how much he cherishes international peace and security .
101.	Dahomey has followed with special interest the activities of our Secretary-General in the course of this year. The dynamism, the patience and the perseverance that he has displayed in confronting the difficult and very delicate problems that have been entrusted to him deserve our praise and make him an exemplary international civil servant, wholly devoted to international peace and security. To be convinced of this-one need only follow his accomplishments and actions throughout the year. There is everything to show that nothing can daunt this ardent defender of the cause of the Organization when it is a matter of bringing about the triumph of the purposes and principles contained in the Charter.
102.	My country rejoices in the fact that we had the pleasure of receiving Mr. Waldheim last March in the course of his brief trip to western Africa, a trip which enabled him to observe for himself, on the spot, the damage caused by the natural disaster of drought. I personally, on the occasion of his sojourn in Dahomey, had an opportunity to witness the interest that he shows in African problems and his desire - which is markedly increasing -to act in such a way as to ensure that resolutions of the Organization on decolonization, racism, apartheid and racial discrimination are implemented in their entirety. For all of this, he deserves the congratulations and encouragement of the international community.
103.	Mr. President, in your introductory statement [2233rd meeting] you very ably sketched the international problems confronting the Organization in the past and today, so there is no need for me to dwell on this. However, you will readily appreciate that the delegation which I am leading at this twenty-ninth session attaches special importance to certain items of capital importance to Africa in particular and for the countries of the Third World in general. These questions deal with the situation of the countries engaged in a struggle for their liberation from domination and foreign exploitation, problems of racism and apartheid, conflicts throughout the world and, of course, problems concerning development in the context of the new world economic order.
104.	For several months now Africa has been the scene of one of the most striking events in its history: the beginning of the liquidation of the last bastions of colonialism. You are in a good position to realize this, Mr. President, because after secret negotiations carried out in London, the Partido Africano da Inde-pendencia da Guine e Cabo Verde (PAIGC) reached an agreement with its adversary that your country should be witness of the act whereby Portugal, finally awakened from its chimerical dreams, transferred powers it had usurped for more than 10 years, and more' particularly since last year, to Guinea-Bissau.
105.	It will be recalled that on 24 September last, when the twenty-eighth session of the General Assembly had barely begun its work, news reached us of the proclamation of the independence of the State of Guinea-Bissau. That historic act of an African people was welcomed by us with joy, because our sister State had finally won by struggle, with weapons in hand, and regained its dignity and international sovereignty. The valiant fighters of that sister State, by liberating at the price of unheard-of sacrifices almost all of its territory, by proclaiming the independence of Guinea-Bissau, thus took up the challenge which had been flung at fighting Africa and the peace-loving and justice-loving people of the whole world by the Fascist and anachronistic regime of Caetano and company. In doing so they had proved to the world that the course of history is irreversible and that just causes always triumph in the end, regardless of the obstacles placed in their path.
106.	The striking and brilliant victory of progressive forces in Portugal a little later and the toppling of the Caetano clique in shame confirm our appraisal of this historic truth. But, one year ago, despite our legitimate and genuine joy, despite the striking manifestations of solidarity of peoples throughout the world who love peace and justice, our peoples in Africa were perplexed and pained at the hesitations and the shilly shallying of certain important Members of the Organization which still hesitated to look the truth in the face. Thank Heavens, we are able to recognize now that the wheel of history has turned more quickly than all the sordid calculations and highly selfish interests of those who had become accustomed to remaining insensitive to the sufferings and tribulations of oppressed peoples. That country which yesterday was refused de jure recognition is today sitting among us as a fully fledged member of the international community. Thus, it is with deep emotion that, on behalf of the Revolutionary Military Government and the people of Dahomey, I hail the representatives of this sister State which has suffered so much to gain its freedom.
107.	Since I have been given the opportunity, I should also like to welcome the sister republics of Grenada and Bangladesh, which have just joined the great family of the United Nations. Their arrival in our midst is clear evidence that, despite all obstacles, the Organization is proceeding irresistibly towards universality ; To each of these sister countries, I should like to assure the friendship and co-operation of Dahomey.
108.	Turning again to the African countries which are in the process of regaining their freedom, my delegation agrees that the task of our Assembly has been facilitated by the victory of the progressive forces in Portugal itself. The statement made by General Spinola on 27 July last, making public for the first time the firm determination of his Government to grant independence to its former Portuguese colonies, and the statements of Mr. Mario Soares, Minister for Foreign Affairs of the new Portugal, from this same rostrum [2239th meeting], constitute commitments which my Government takes at their face value.
109.	Yes, the Revolutionary Military Government of Dahomey notes with sympathy the courageous choice taken by the new regime in Portugal henceforth to take the place which is rightfully theirs in the Organization and we encourage that Government to continue along those lines. But my delegation is in duty bounded say that it will not go further for the time being, and Africa should still not lay down its weapons at this stage of the struggle, for if, generally speaking, the progressive world applauded the initiative of the new Portuguese authorities, one cannot help feeling some uncertainty as to the future of the colonies that are now promised their freedom.
110.	.What is at stake is certainly complicated, and the imperialist and capitalist interests that are threatened are considerable. If in Portugal itself the progressive forces seem to have the upper hand for the moment, it is none the less true that the forces of evil in that country are still considerable and very active. Those who regret a past that is over and done with will not fail to cherish the illusion of new Portuguese Rhodesia. Certain great Powers will not wish to stand idly by while new nations emerge in strategic locations and endowed with a wealth of strategic resources. There is not the slightest shadow of a doubt that the racist minorities in South Africa and Rhodesia will not fail to take a negative view of the appearance of new black States on their doorsteps, and the active support they give the whites in Mozambique and Angola, who wish to sabotage the new policy of liberation embarked upon by Portugal, is in this connexion highly, significant.
111.	That is why we in Dahomey think it is still too early to determine when the process of decolonization now being undertaken by the new Portuguese leaders will actually be completed. We cannot demobilize our troops yet; it is too early for us to cry victory while the threats hanging over our brothers are still so grave and their future still almost wholly uncertain. My country is grateful to the Portuguese authorities for their determination to liberate the colonized Territories, but we can do no more until Portugal has settled the political imbroglio and ended the suffering for which it is responsible in those countries. That is why we feel that now, more than ever before, the Organization should follow the development of the situation in southern Africa and hold itself in readiness to give material support to those countries, if their independence proves to be threatened.
112.	I wish now to speak of the two cancers afflicting Africa, with which that whole continent, and the United Nations itself, must cope. I refer to Rhodesia and South Africa.
113.	The first continues to defy the Organization - with, of course, the complicity of the administering Power, which, despite its Pontius Pilate -like reactions, nevertheless bears the (entire responsibility for the situation created in that country , where a white minority deliberately chose to rebel against, the British Crown, stifling the will of an overwhelming black majority. The Organization is today entitled to ask of the United Kingdom how long it means to go on perpetuating such a situation despite the conclusions of the Pearce Commission's report.7 Is it not time for the rebel minority regime to be brought to reason and for the administering Power to cease taking refuge behind fallacious pretexts?
114.	The case of South Africa also deserves rather close at trillion. Since its creation, our Organization he. continuously been concerned with the situation in South Africa, where apartheid has been made into a political philosophy of government. Everyone knows the lot of black people there, who are not even recognized as human beings. This intolerable and inadmissible situation, created by a Member of the Organization, has been the subject of many resolutions which the Pretoria regime has constantly refused to implement. Thus South Africa has placed itself beyond the pale of the Organization, which now has no choice but to assume its responsibilities. What is more, since 1970, our Assembly has continuously rejected the credentials of representatives of the apartheid Government because that Government is not an expression of the aspirations of the entire South African population, white and black. Nevertheless, legal quibbles have always led to the argument that the decisions of our Assembly are serious warnings addressed to the apartheid regime that it should change its policies and act in accordance with the provisions of the Charter.
115.	That complacent interpretation, far from giving the minority Government of South Africa pause, has merely strengthened it in its inhuman policies based upon denial of the human dignity of black people. In the circumstances, it is impossible for our Assembly to remain indifferent to the defiance that a Member of the Organization constantly flings in our face. If we can still take refuge behind legal quibbles -and for certain of us such a refuge is at any rate highly convenient nevertheless intellectual honesty should make us ask ourselves what this "Member", which systematically refuses to apply either its Charter or its resolutions, is doing among us. Honesty and common sense yes, honesty and common sense alone should long ago have made us expel this, to say the least, peculiar Member. It is high time the Organization at last applied Article 6 of the Charter to excise this gangrenous growth from its body.
116.	My delegation feels the time has come for our Assembly to take energetic measures against that Government. It is all the more important to do so because that Government, in defying the decisions of the Assembly that took from it the Trusteeship of Namibia and the Advisory Opinion of the International Court of Justice declaring illegal the presence of South Africa in Namibia, sees fit to carry into that Territory which is henceforth under the authority of the United Nations Council for Namibia its policies of apartheid and bantustanization.
117.	Following the repeated efforts of the Secretary-General, under the instructions of the Security Council, to settle the problem amicably with the apartheid regime, and taking into account the obvious bad faith displayed by the South African Government, my delegation thinks that our Assembly Should Once again take up the problem of Namibia as a whole with a view to finding the urgent and immediate solution that is necessary. I need hardly emphasize that such a situation, should it long continue, might become a grave threat to international peace and security, if the Assembly does not give it all due attention in good time.
118.	Everyone here knows that the General Assembly was able to complete the work of its twenty-eighth session on 16 September last only because of the conflict that shook the Organization as a result of the resumption of hostilities last October in the Middle East. Thanks to the wisdom of the parties concerned, and above all because the super-Powers understood the danger to the world of the perpetuation of such a situation, a disengagement agreement was concluded, first between Egypt and Israel and then between Syria and Israel, thus for the time being averting any resumption of hostilities. Although it is not yet possible to say that all danger of war has been eliminated, the maneuvering of the great Powers in the region has clearly shown their standing concern to prove to the world that the controls are still in their hands.
119.	It is indeed painful to note that, despite the many resolutions of the Organization, relative peace has prevailed in the Middle East only when th? superPowers have decided it should, thus demonstrating that, when they see fit to cease their rivalry, areas of conflict in the world can disappear once and for all. In these circumstances, and in view of these facts, which speak for themselves, how could we fail to hold them responsible for all the wars that periodically flare up here and there?
120.	In the Middle East, the guns are now temporarily silent, but there is no guarantee that the fighting will not start again. It is therefore urgently necessary, first of all, that Israel withdraw from all occupied Arab territories and, secondly, that, rather than freezing the situation, those principally responsible and those actually involved should find a formula that will make possible an early resumption of the Geneva Peace Conference on the Middle East with a view to restoring a just and lasting peace in the region. It is the interests of the peoples of that area that are at stake. It is the interests of the international community too that are at stake, to the extent that that Conference will help safeguard peace and security in the Middle East.
121.	But if a just and lasting peace is to be restored to that part of the world, my delegation feels that it must not be at the expense of the aspirations of the Palestinian people; for that people, deprived of its land and reduced to a nomadic existence, and whose national identity has been completely flouted, also has the right to a homeland. That is why my country has supported the inclusion in the Assembly's agenda of the item entitled "Question of Palestine" [item 108}. Indeed, the time has come for us to stop deceiving ourselves; we must insist on speaking the language of truth. The parties concerned must come before us and tell us their thoughts so that the delegations here may determine their attitudes advisedly. It is at that price, and at that price alone, that the Geneva Peace Conference can be moved off dead-center and that the Organization can make a positive contribution that will help spare the Middle East a further flare-up of violence.
122.	What I was saying a moment ago about the attitude of the super-Powers is further illustrated in the conflict that flared up between Iraq and Iran. One had only to listen to the statements of the representatives of the parties to the dispute before the Security Council and to recall the inability of that organ to any decision to realize that a situation had arisen
for which the two countries were not really responsible. And yet there were casualties on both sides. Thanks to the efforts of the mediator sent by the Secretary-General, a solution was found which, for the moment, appears to rule out any possibility of a resumption of hostilities, provided, of course, that lose truly responsible so wish and that the peoples of those countries understand that it is not in their interest to continue killing each other.
123.	In Cyprus, the situation created by hot-heads remote-controlled from one knows not where was obviously intended to discredit the Organization, to the extent that it nearly shook its institutions. Those unfamiliar with international politics might find it at least incomprehensible, if not inadmissible, that right under the very nose of the United Nations force, whose mission was to watch over peace between the two communities and to protect constitutional legality, a coup d'etat should have taken place without that force being able to come to the assistance of the constitutionally elected head of government, Archbishop Makarios. But if one bears in mind "the limits of the Organization and the more-or-less openly avowed determination of the super-Powers to demonstrate their hegemonic strength, one will easily understand the political and strategic motives that impelled the instigators of the coup to jeopardize the very existence of that sovereign State and Member of the Organization.
124.	In acting so lightly, those remote-controlled foreign forces which have underlain the Cypriot tragedy since 15 July demonstrated a very shortsighted view, in that their acts have fostered the division of the island into two distinct communities and have seriously jeopardized constitutional law and the self-determination of the Cypriot people.
125.	For the super-Powers this has been a fine opportunity for mutual outbidding. If they had at least taken the trouble to think first and foremost of the sufferings of the displaced populations before waging war, that would have been easier to understand. If they had left it to the competent authorities of the Organization in this particular case, the Security Council to settle the problem in fairness and justice, we would not be where we are today. But all that matters to them is their interests and their rivalries. My delegation feels, however, that despite the reservations raised by the interference of the great Powers in this matter, the proposal, supported by my Government, that there be an international conference attended by members of the Security Council, the parties concerned and the non-aligned States should be given close attention. This solution is not ideal but is nevertheless one way of seeking to restore peace and constitutionality to that tormented island.
126.	In the IndoChina peninsula the situation remains tense; international peace and security continue to be sorely tried. Thus in Viet Nam, after the international community learned with relief of the conclusion of the Paris Agreement, which was supposed to lead that country towards peace by making possible the establishment of a democratic regime, war continues because a clique in foreign pay has been unwilling to respect the terms of that Agreement.
127.	In Korea, the fact that the Truce Commission scuttled itself following contacts between South and North made it easier for the twenty-eighth session of the General Assembly to adopt a consensus text.9 By that consensus the Assembly invited the two parties to continue their dialog with a view to finding a solution enabling them to reach their objective of peaceful and democratic unification. Unfortunately, since the last session no progress has been made in the direction desired by the General Assembly. The main cause of this situation lies in the presence of foreign forces based on the territory of one of the parties. When we realize that that so-called United Nations force; which was once composed of troops from a number of countries, now consists solely of troops from one country, it can easily be understood that the decision of the Organization in setting up that force is no longer in effect and that the last bastion of the so-called United Nations force should also leave Korea. In any event, if a force is to take refuge under the United Nations flag, it can only be with the consent of the parties concerned. In other words, if one of the parties calls into question the existence of that force, the Assembly must take measures enabling the withdrawal of the so-called United Nations forces from Korea in order to ease contacts between the two parties. And we must do everything possible to avoid jeopardizing the reunification desired by the two parties.
128.	In Cambodia, an intolerable situation continues, enabling a clique which actually represents nothing to continue to claim to speak on behalf of the Khmer people and to occupy Cambodia's seat in the General Assembly. It is now time for the Assembly to Clarify its position, which, in any event, must be one of seeking the restoration of the rights of the Royal Government of National Union, which is still headed by Prince Norodom Sihanouk, whose forces still control almost all of Cambodian territory. The Assembly must render unto Caesar what is Caesar's and exclude the representatives of the Lon Nol clique.
129.	One corollary of the persistence of zones of tension is the proliferation of weapons and the need of the industrialized countries to find outlets for their arms industries. My delegation thinks that we should denounce that competition in the sale of weapons which is taking place all over the world now following the energy crisis. If my country unreservedly supported the Treaty on the Non-Proliferation of Nuclear Weapons, it nevertheless feels that if those weapons were not such as to endanger the very existence of the countries possessing them, the Organization would never have taken up the problem and sought to limit their scope. It is thus hypocritical frantically to seek for a limitation of weapons which can upset the tranquility and the development of the great Powers while doing nothing to reduce the manufacture of conventional weapons or the sale of those weapons to others, encouraging them to seek confrontation among themselves.
130.	If the Assembly followed my train <of thought it will have noticed that everywhere international peace and security are sorely tried and that wherever this is the case one can see the hand of one or both super-Powers and that they stop at nothing when it comes to exercising their power and sabotaging the efforts of the Organization for international peace and security. The question therefore arises, if the situation continues, whether all the members constituting the Assembly will continue to allow the Organization to be weakened at the behest of the super-Powers.
131.	My delegation thinks that times have changed since the San Francisco Conference, which was essentially concerned with dividing up the world into hegemonic zones. The best proof is that from the some 50 Members which then constituted the United Nations, the Assembly today is composed of 138 equal Members. This is a reality which cannot long remain ignored. The balance of forces has changed and the .text that governs the Organization must be adapted to this new situation. Accordingly, my delegation unreservedly will support any initiative to that effect which would seek to restore justice and equity in the Organization. A thorough-going revision of the Charter is necessary. Some interests will certainly be encroached upon. But the overwhelming majority of the Assembly will agree because it is in the interests of the United Nations and of its credibility.
132.	While a double standard may have been understandable in 1946, it no longer reflects the reality of 1974, and it would be a grave mistake to go on perpetuating it.
133.	Before concluding I cannot forbear to speak of a problem which is of the utmost concern to my country and to the international community: the economic crisis through which the world is now passing.
134.	The international economic situation in recent years has been marked by a series of crises: a crisis of the international monetary system, with galloping inflation and rising prices, the food crisis, and the threat of famine in some parts of the world where food shortages are creating a critical situation. The picture would not be complete if we did not add to all the foregoing the ravages caused by the consequences of natural disasters such as drought, floods and cyclones.
135.	The case of Honduras, where thousands of people have just die**, their homes destroyed and their fields laid waste, is an illustration of the scourges which are visited periodically on the world. I should like to take this opportunity of asking the delegation of Honduras to accept the expression of the deepest sympathy of the delegation of Dahomey.
136.	Our community has addressed, itself with peculiar felicity to the problems raised by these various crises. The Committee of 20,40 despite the complexity of the question, is seeking solutions with a view to improving our international monetary system. Other specialized agencies, like FAO and WHO, are doing their best to counter the depredations of malnutrition, famine and disease.
137.	Panic provoked by the difficulties of the world economy has led certain countries to seek ways and means of stemming the crisis, if necessary through protectionist and restrictive means, the consequence of which would be to block the expansion of international trade. For our part, in the developing countries, impoverished by the shameless exploitation of our national wealth by th<? colonial Powers and the great international trusts, our situation is unspeakably tragic. The economic crisis Which is raging all over the world strikes us doubly hard since it adds to the injustice we have always and everywhere denounced.
138.	It is not really right that we should continue, without reacting, to be refused free access to the markets of the wealthy countries. It is not right that we should always be the only ones to pay the cost of the implacable law of supply and demand. It is not right that we should always have suffered and go on suffering from the perpetual worsening in the terms of trade. It is not right that our already fragile economies should always suffer the limitations of chronic under-equipment. It is not right that we should continue to support without any assistance the burden of external debt and debt-servicing which considerably reduces our capacity to finance development projects, whereas our creditors continue to extract the maximum exploitation from our resources. It is not right that we should continue to suffer so much injustice and so much discrimination in regard to freight, insurance and other matters at the hands of the big companies that govern the world markets.
139.	The legitimate actions of the petroleum-producing countries in imposing fair prices for their product provoked the fiercest opposition from the industrialized countries, which were all too quick to speak of crisis while actually throwing on to the developing countries the weight of the effects of the rise in the price of energy and the cost of capital goods of which we had urgent need. Indeed, some of these industrialized Powers do not hesitate to make threats rather than seeking a solution in more realistic terms, namely, that of the economic interdependence of great and small and of the need for a just and equitable remuneration for the products and the labor of each and all.
140.	Our international community, aware of the necessary interaction between politics and economics, and its role in the maintenance or non-maintenance of world peace, has convened various meetings attended by all countries with a view to finding ways of remedying so many injustices from which the poor countries suffer, and to harmonizing, for the greater good of mankind, economic relations between the various States in order to bridge or reduce the gap between rich and poor countries. But the failure of the first three sessions of UNCTAD and the near failure of the First United Nations Development Decade have shown the Third World countries clearly that it is the selfish interests which alone prevail in the wealthy countries.
141.	As we approach the end of the first half of the Second United Nations Development Decade, the successive crises -monetary crisis, food crisis and so forth- and the imperialist measures of a protectionist and restrictive nature undertaken by the rich countries have deeply disturbed the pattern of international economic relations.
142.	There can be no doubt that the position is very disturbing indeed for the 25 least developed countries, including Dahomey. Hence, it has seemed to us that if no measures are taken for their effective application, the recommendations of international conferences designed to improve our countries' prospects for development recommendations that often have had little effect will be no more than mere palliatives that will be quickly offset by the deleterious consequences of crises which upset international trading relations and of which we are the main victims.
143.	That dramatic situation with which we are faced has further strengthened our bonds of co-operation and our faith in the policy of agreeing on a thorough study of the political, economic and social problems confronting us, having regard to the structure of international economic relations dominated by the industrialized countries. We are deeply convinced that no lasting solution to our difficulties can be found unless this structure of international economic relations based on a balance of force unfavorable to the development of the poor countries is called into question.
144.	That situation, which certain industrialized countries had already,-described as intolerable, was bound to give rise to tension and confrontation if the international community did not seriously tackle it in time. That was clearly understood, Mr. President, by your Head of State, President Houari Boumediene, when on behalf of the non-aligned countries he proposed the convening of the sixth special session of the Assembly, on raw materials and development. That special session, held here in April and May this year, drawing lessons from the various crises, particularly the petroleum crisis, that had strikingly demonstrated the interdependence of our economies, had the merit of clearly and precisely defining the roles that should henceforth govern economic relations between rich and poor countries, through the establishment of a Program of Action on the Establishment of a New International Economic Order.
145.	For the first time in the history of international economic relations, the rich countries recognized the existence of a basic problem requiring immediate solution. No matter what reservations may be expressed, they detract in no way from the problem of substance, which requires an urgent response from our community in the clearly understood interests of all.
146.	For our part, we in Dahomey believe that the main problem is henceforward as clear as day. What we must do is replace the old international economic order, which has been based on the balance of force and domination, by a new international economic order taking into account, among other things, the interdependence of our respective economies, respect for the sovereignty of every State, the necessary solidarity between the various nations of our international community , and assistance by the richer to the poorer, without any discrimination between the socio-economic systems freely chosen by the latter. For the development of the developing countries' resources to satisfy the needs of their masses and of the peoples of other countries adds to the wealth of the world and to the progress of mankind.
147.	The Third United Nations Conference on the Law of the Sea, whose second session has just finished at Caracas, has brought home the need to establish a new international legal order governing the ocean spaces. The new law of the sea now being drafted must take into account first and foremost the interests of the developing countries. It must therefore be a fundamental element in the creation of new forms of international co-operation.
148.	Dahomey, aware of its interests in that sphere, agrees with many other countries that the requirements of economic growth and national security make it necessary that the coastal States have a national
oceanic zone that is as broad as possible. That is why it firmly supports the logical and very coherent notion that a State's territorial waters should be extended to a maximum of 200 nautical miles, thus , assimilating the exclusive economic zone to the territorial sea. It goes without saying that in its national oceanic space the coastal State would exercise full jurisdiction and full sovereignty. However, in addition to accepting the traditional obligations, it would agree to guarantee to its landlocked neighbors the right of access to the sea and the right of free transit under bilateral or regional agreements.
149. That idea, which offers the best protection for the interests of the underdeveloped countries with regard to the law of the sea, is based on the physical and legal unity of the zone in question, from the standpoint of its size, of the intermediate column of water, of the seabed and the subsoil, and of the corresponding resources.
150. With regard to the regime for the seabed beyond the limits of national jurisdiction, the delegation of Dahomey believes that the international authority to be established should be endowed with extensive
powers in connexion with not only the exploitation and exploration but also the sale of the resources, in order to prevent a decline in the prices of the minerals from the deposits on dry land, and in particular of those produced by the developing countries. In any event, exploitation of the international zone must not be entrusted to multinational corporations on the unconvincing pretext that the international authority does not have the required technical and financial means a formula that would betray the concept of the common heritage of mankind. The industrialized countries that already have the means necessary to undertake the exploration and exploitation of the re-sources of the international zone can demonstrate their willingness to co-operate by placing themselves at the disposal of the authority until it is financially
capable of acquiring those means itself. 
151. Those were the various agenda items on which my delegation wished to .share its thoughts as the twenty-ninth session of the General Assembly begins
its work. While the Organization can take some pride in the fortunate outcome of some of the burning problems that had been before it recently, we must note with some bitterness that most of those problems have been solved virtually outside the United Nations.
The changes in Portugal and the progress achieved in colonial matters seem to have been less the result of positions we have taken or recommendations we
have adopted than the normal outcome of the struggles and sacrifices by the peoples concerned. 
152. At the very most, our support-often very timid support-for the liberation movements may have helped to galvanize the energies of the freedom-
fighters. Today more than ever before it has become essential that we should pause for thought, should seek the causes of the paralysis and impotence of the Organization in respect of the tragedies confronting mankind. We can no longer wait to see the dead bury their dead'.
153. The same problems arise in connexion with economic relations among nations at different levels of development. Our endless recommendations for a more just balance in the distribution of the planet's goods and resources all too often remain dead letters. The wealthy nations will move only when their interests are threatened or when we confront them with the only weapon available to us: the price of our raw materials. In other words, the rule of might continues to be the supreme rule. But we must take care that poetic justice does not lead to a state of affairs in which those who are the strongest today become the weakest tomorrow and the law of the jungle turns out to be the only law suited to our ways and our thinking.
154.	No, it seems to me that the raison d'etre of the Organization is precisely to avoid such a state of affairs. Let us therefore so act that this precious instrumentality of the United Nations may truly serve the cause of justice and peace in the world.
